Title: To James Madison from George Washington, 23 September 1788
From: Washington, George
To: Madison, James


My dear Sir,
Mount Vernon Septr. 23d. 1788.
I duly received your letter of the 24th of last Month, but as we had no intelligence or circumstance in this quarter worthy of your acceptance, I postponed even the acknowledgment until I was gratifyed by the receipt of your subsequent favor of the 14th. instant. Indeed I have now little more to give you in return, than this information to prevent your apprehension of miscarriage; and my thanks for your illustration of the subject which has lately engaged the attention of Congress.
Upon maturer reflection, I think the reasons you offer in favor of Philadelphia as the place for the first meeting of Congress are conclusive: especially when the farther agitation of the question respecting its permanent residence is taken into consideration. But I cannot, however, avoid being satisfied that the minority should have acquiesced in any place, rather than to have prevented the system from being carried into effect. The delay had already become the source of clamours and might have given advantages to the Antifœderalists. Their expedient will now probably be an attempt to procure the Election of so many of their own Junto under the New government, as, by the introduction of local and embarrassing disputes, to impede or frustrate its operation.
In the meantime it behoves all the Advocates of the Constitution, forgetting partial & smaller considerations, to combine their exertions for collecting the wisdom & virtue of the Continent to one centre; in order that the Republic may avail itself of the opportunity for escaping from Anarchy, Division, and the other great national calamities that impended. To be shipwrecked in sight of the Port would be the severest of all possible aggravations to our misery—and I assure you I am under painful apprehensions from the single circumstance of Mr. H——[’]s having the whole game to play in the Assembly of this State, and the effect it may have on others—It should be counter-acted if possible. With sentiments of the highest esteem & regard I am—My dear Sir Your Affectionate Hble Servt.
Go: Washington

PS. Permit me to request the favor of you to forward the Letters under cover with this by a favourable conveyance.

